AYRES, Judge.
This is a companion case to that of Moore v. Shreveport Transit Company, Inc., 115 So.2d 218.
The correctness of the amount sued for was stipulated and only a question of liability was submitted for resolution.
This cause of action arose out of the same accident involved in the companion case where the question of liability was, after thorough consideration, resolved against the defendant.
For the reasons therein assigned, the judgment appealed in the instant case should be, and it is hereby, affirmed at appellant’s cost.
Affirmed.